EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James W. Chang– 12/13/21.
The application has been amended as follows: 

1.	(Currently amended)  A front-end architecture comprising:
a first amplification path having a first amplifier configured to support either or both of a 3G band and a 4G band;
a second amplification path having a second amplifier configured to support either or both of a 3G band and a 4G band;
a splitter configured to receive an input 2G signal at a common input and split the input 2G signal into the first and second amplification paths, such that the first and second amplifiers amplify respective portions of the input 2G signal;
a combiner including a switch circuit having first and second nodes switchably coupled to outputs of the first and second amplifiers, respectively, and first and second matching networks coupled to the first and second nodes, respectively, such that the combiner couples outputs of the first and second amplifiers to a common output, such that the amplified 2G signals from the first and second amplifiers are provided to the common output as an output 2G signal; and
an impedance transformer coupled to the common output and configured to provide a desired impedance for the output 2G signal.


splitting an input 2G signal at a common input into a first amplification path and a second amplification path, each amplification path having an amplifier configured to support either or both of a 3G band and a 4G band;
amplifying respective portions of the input 2G signal with the amplifiers of the first and second amplification paths;
performing a combining operation such that first and second nodes of a switch circuit switchably coupled to outputs of the first and second amplifiers, respectively, and the amplified 2G signals from the outputs of the first and second amplifiers routed  through the switch circuit and first and second matching networks, respectively, thereby combining the amplified 2G signals 
providing an impedance transformation for the output 2G signal from the common output.

20.	(Currently amended)  A front-end module comprising:
a packaging substrate configured to receive and support a plurality of components; and
a front-end system implemented on the packaging substrate, and including a first amplification path having a first amplifier configured to support either or both of a 3G band and a 4G band, and a second amplification path having a second amplifier configured to support either or both of a 3G band and a 4G band, the front-end system further including a splitter configured to receive an input 2G signal at a common input and split the input 2G signal into the first and second amplification paths, such that the first and second amplifiers amplify respective portions of the input 2G signal, the front-end system further including a combiner including a switch circuit having first and second nodes switchably coupled to outputs of the first and second amplifiers, respectively, and first and second matching networks coupled to the first and second nodes, respectively, such that the combiner couples outputs of the first and second amplifiers to a common output, such that the amplified 2G signals from the first and second amplifiers are provided to the common output as an output 2G signal, the front-end system further including an impedance transformer coupled to the common output and configured to provide a desired impedance for the output 2G signal.


Allowable Subject Matter
	Claims 1-3, 5-9, 11-18, 20 are allowed.

Closest references found:
("20080048774"|"20150072671"|"20130113575"|"20130273859"|"20060006943"|"8457685"|"7619468"|"20040033787"|"20090045877").

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
a first amplification path having a first amplifier configured to support either or both of a 3G band and a 4G band;
a second amplification path having a second amplifier configured to support either or both of a 3G band and a 4G band;
a splitter configured to receive an input 2G signal at a common input and split the input 2G signal into the first and second amplification paths, such that the first and second amplifiers amplify respective portions of the input 2G signal;
a combiner including a switch circuit having first and second nodes switchably coupled to outputs of the first and second amplifiers, respectively, and first and second matching networks coupled to the first and second nodes, respectively, such that the combiner couples outputs of the first and second amplifiers to a common output, such that the amplified 2G signals from the first and second amplifiers are provided to the common output as an output 2G signal; and
an impedance transformer coupled to the common output and configured to provide a desired impedance for the output 2G signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649